HAYNSWORTH, Senior Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority opinion in so far as it reverses the judgment entered upon the verdicts on the tortious interference and fraudulent representation claims on the ground that there is no evidence to support those verdicts, and I also agree that there were some submissible breach of contract claims, but I would reverse the denial of a new trial on the breach of contract claims upon the ground that there is no evidentiary support for the damages assessed by the jury. Denial of the motion for a new trial upon those claims was an *1288abuse of the discretion lodged in the district court.
Though, as the majority opinion demonstrates, there was no basis for any claim of fraud, wild accusations of fraud were brought before the jury. Demonstratively, the jury went completely awry for it brought in a verdict of $4,000,000 in compensatory and punitive damages on the fraudulent representation claim. Inflamed by the notion that the defendant’s conduct was infected with fraud, the jury awarded $960,539 on the contract claim, but there is no relation of the award to any contract breach the jury might have found.
The claims of contract violations are relatively trivial, and the consequences easily quantifiable. There is no real basis for any dispute that the primary cause of the failure of the two stores was poor management by the plaintiffs.
The plaintiffs claim that Entre broke the contract when it initially questioned the plaintiffs choice of location for the store. Whether any contract breach was made out is surely questionable, since the plaintiffs had bargained for Entre’s assistance in site selection, but any possible damages flowing from any such violation should have been subject to reasonable estimation.
The plaintiffs charge that Entre broke its promise to furnish a qualified representative for assistance in training because the person proved to be of no help. If that be so, damages suffered by the breach would be minimal.
The plaintiffs charge that Entre broke its implied obligation to act in good faith by shipping some obsolete merchandise and other merchandise in greater quantities than ordered and refusing to accept return of those unwanted goods. If that be so, the damages suffered should be readily identifiable.
The plaintiffs charge that Entre failed to supply its demand for a certain IBM computer. That model was in short supply, and one of the fraudulent representation claims was founded upon an alleged oral representation that Entre was in a position to meet the store’s needs for such merchandise. With the fraud claim out, there was no failure of performance of any promise by Entre in failing to supply IBM computers it could not obtain.
The plaintiffs complain that Entre required that advertising by the two stores be institutional and not price oriented.
Finally, the plaintiffs claim that the two stores were never listed as authorized IBM dealers in IBM circulars and promotional materials. If failure of these two stores to appear in IBM’s listings of its authorized dealers during the few months these stores were in existence was a breach of some duty assumed by Entre, the consequence was comparatively small. There is no claim that the plaintiffs, in their own advertising and promotional materials, could not have held themselves out or did not hold themselves out as authorized IBM dealers.
The court refused to charge the jury, as requested by Entre, that damages could not be based upon speculation or conjecture but should be those reasonably determined to have been suffered because of the breach. We do not know in what respect the jury may have thought Entre failed to perform its promises, but if we assume that the jury found for the plaintiffs on all submissible claims, it is inconceivable that the damages could have aggregated anything approaching the amount of the jury award.
It appears to me that the jury, mistakenly convinced that the defendant had acted fraudulently, assessed the damages on the contract claims on the basis of passion and not of reason.
I think Entre is entitled to a new trial on the contract claims without the diversion of intemperately asserted fraud claims.